Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 3-10, and 12-18 are allowed. 
Lim (US 2014/0293558, hereinafter Lim) is the most relevant prior art of record but fails to anticipate or render obvious the following limitations as claimed.
Re claim 1, Lim fails to teach or suggest “…the at least one electronic component is received in the at least one first hole, the lens module further comprises a filling layer in each of the at least one first hole and located on a side of the at least one electronic component facing away from the circuit board, and the filling layer is an insulating layer” in combination with all other limitations recited in claim 1.
Independent claim 10 recites a similarly allowed limitation.
Dependent claims 3-9 and 12-18 are allowed for the reasons stated in their base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lim is the most relevant prior art of record but fail to anticipate or render obvious the aforementioned limitations as claimed.
Lim discloses, a lens module comprising: a circuit board (14); a base (28) mounted on the circuit board; and at least one electronic component mounted on the circuit board (par [0016]); wherein the base comprises a first surface (top of 28) and a second surface (bottom of 28) facing away from the first surface, the second surface is mounted on the circuit board (fig 2), the base further comprises at least one first hole (32) passing through the first surface and the second surface, the at least one electronic component is received in the at least one first hole (16, figs 2 and 4A), the lens module further comprises a filling layer (46 and/or 38) in each of the at least one first hole and located on a side of the at least one electronic component facing away from the circuit board (fig 4A).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696